Oliver, Chief Judge:
This is a valuation proceeding which arose by reason of a judgment rendered by the first division of this court in the case of Astra Trading Corp. et al. v. United States, 37 Cust. Ct. 433, Abstract 60401. By that judgment under the terms of the statute (28 U. S. C. § 2636 (d)), the matter was remanded to a single judge for determination of the value of the merchandise in the manner provided by law. The proceeding has been abandoned by counsel for the importer. It is, therefore, dismissed.
Judgment will be entered accordingly.